92 F.3d 1191
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Deborah DINARDO, Plaintiff-Appellant,v.Beresford ROMEO, a/k/a Jazzie B.;  Soul II Soul;  10Records;  Virgin Music Publishers, Ltd., a foreigncorporation;  Virgin Music, Inc., a corporation;  VirginRecords America, Inc., a corporation;  Atlantic Records, acorporation;  Silent Productions, Defendants-Appellees.
No. 95-56869.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Deborah DiNardo appeals pro se the district court's judgment for the defendants following a four week trial in which the jury concluded defendants did not breach DiNardo's copyright to a musical composition.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.


3
DiNardo contends the district court erred by granting the defendants motion in limine to exclude evidence of a tape recording.  To preserve her right to appeal this issue, DiNardo must show she attempted to introduce the evidence she claims was improperly excluded.   Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 887 (9th Cir.1991).  DiNardo does not indicate where in the record her counsel opposed the motion in limine or attempted to admit this evidence, and she has failed to provide this court with a trial transcript.  Thus, we cannot review this issue because it is unclear whether her counsel made an offer of proof regarding the substance of the tape recording and how its exclusion was prejudicial to DiNardo.  See id.


4
We dismiss this appeal because DiNardo's failure to provide an adequate record for appeal precludes our review.  See Fed.R.App.P. 10(b)(2);   Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-170 (9th Cir.1991).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3